*669MEMORANDUM *
Appellant ECM, Inc. (“ECM”) appeals the entry of summary judgment in favor of Appellee Placer Dome U.S. (“PDUS”). The district court ruled that the disclosure provision of the lease agreement between ECM and PDUS’s predecessor-in-interest did not run with the land and therefore did not bind PDUS.
We review a district court’s grant of summary judgment de novo. Buono v. Norton, 371 F.3d 543, 545 (9th Cir.2004). Three elements define a covenant that runs with the land: 1) the original parties to the covenant must intend for the covenant to run; 2) the covenant must touch and concern the land; and 3) there must be privity of estate. Wheeler v. Schad, 7 Nev. 204, 208-09 (1871).
For reasons explained by the district court, we conclude that the disclosure provision did not touch and concern the land. The covenant therefore does not run with the land, and PDUS is not bound by it.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.